ORDER

PER CURIAM.
Appellant, Gerald Bernard Novak, appeals the judgment of the Circuit Court of Gasco-nade County dissolving his marriage to respondent, Wilma Lee Novak. Appellant specifically appeals those portions of the trial court’s order requiring him to pay respondent modifiable maintenance and a fraction of her attorney’s fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).